         Case 8:19-cr-00096-GJH Document 127 Filed 02/11/20 Page 1 of 1



                                 United States District Court
                                 for the District of Maryland


United States of America                       *

        v.                                     *            Criminal No. GJH-19-0096

Christopher Paul Hasson                        *

                *     *      *      *      *       *   *     *     *     *    *

                                        Notice of Appeal

       Notice is hereby given that Defendant Christopher Paul Hasson appeals to the

United States Court of Appeals for the Fourth Circuit from the conviction, judgment, and

sentence imposed in this case, as well as all other adverse rulings and orders in this action.

       Dated: February 11, 2020




                                               Respectfully submitted,

                                               James Wyda
                                               Federal Public Defender


                                                             /s/
                                               Elizabeth G. Oyer, #95458
                                               Cullen Macbeth, #810923
                                               Assistant Federal Public Defenders
                                               100 South Charles Street
                                               Tower II, 9th Floor
                                               Baltimore, Maryland 21201
                                               Telephone: (410) 962-3962
                                               Facsimile: (410) 962-0872
                                               Email: liz_oyer@fd.org
                                                      cullen_macbeth@fd.org




                                                   1
